IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SANTANDER BANK, N.A.                           : No. 9 MM 2020
                                               :
                                               :
             v.                                :
                                               :
                                               :
RALPH LOUIS DOUROS AND SANDRA L.               :
DOUROS                                         :
                                               :
                                               :
PETITION OF: RALPH LOUIS DOUROS                :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.